Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the Drawings:
Insert the label “Figure 1”.  

In the specification: 
BRIEF DESCRIPTION OF THE DRAWINGS 
FIGURE 1 shows a schematic view of an embodiment of the present disclosure; wherein a pipette includes, 1. pipette body; 2. support rod; 3. connecting rod; 4. substrate; 5. sheet conductor; 6. limit plate; 7. sliding rod; and 8. push plate. 

In the claims: Claim 1 has been amended to remedy 112 issues. 

1.  A pipette based on surface charges, comprising: 
a pipette body including an upper end and a lower end;
 at and connect to the lower end of 
two connecting rods, wherein the two connecting rods are each respectively connected to and between respective lower ends of one of a first or second pair of two adjacent support rods of the plurality of support rods; the first pair is different from the second pair;
a substrate connected to and two connecting rods, wherein a porous SiO2 coating is provided on the substrate, a hydrophobic molecule layer is provided on the hydrophobic surface coating, a superamphiphobic surface is formed on the substrate by the porous SiO2 coating and the hydrophobic molecule layer, and the substrate and the porous SiO2 coating are made of dielectric materials;

an electrically conductive sliding rod movably provided through the pipette body 
a circular limit plate provided around the electrically conductive sliding rod above the pipette body, wherein the electrically conductive sliding rod  is movably provided through the circular limit plate; and the pipette body, the support rods, the two connecting rods and the circular limit plate are electrically non-conductive;
a sheet conductorconnected to and provided at a lower end of the electrically conductive sliding rod; and
connected to and provided at an upper end of the electrically conductive sliding rod.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: While cited prior art disclose pipette devices, the prior art of record does not teach nor fairly suggest a pipette comprising the specific elements as provided for in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glasgow; Ian K.; KNOPFMACHER; Oren S. et al.; Dryfe; Robert et al.; Rahman; Abdur Rub Abdur et al.; Gale; Bruce et al.; Haushalter; Robert C. et al.; Klapproth, Holger et al.; Stelzle, Martin; Yao, Xian-Wei et al.; and Prosser, Simon J. et al. disclose devices for dispensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798